COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Christopher Gonzales v. The State of Texas

Appellate case number:    01-17-00760-CR

Trial court case number: D-1-DC-16-301897

Trial court:              147th District Court of Travis County

        Appellant’s brief was originally due on February 12, 2018. After an abatement due to the
failure of counsel to file a brief, the trial court appointed new counsel, John Butler, to represent
appellant. Counsel then filed a motion for extension, seeking an extension until August 1, which
is 170 days from the original due date.
       The motion is granted and the brief is due August 1, 2018. Due to the time that already
has passed without the filing of a brief on appellant’s behalf, no further extensions will be
granted absent a showing of exceptional circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: May 15, 2018